                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK




  NOVAGOLD RESOURCES INC.,
                                               CIVIL ACTION NO.: 1:20-cv-02875 (LDH)(PK)
         Plaintiff,

         v.                                                         ECF Case

  J CAPITAL RESEARCH USA LLC,

         Defendant.


  MOTION FOR WITHDRAWAL OF APPEARANCE OF JONATHAN RUBENSTEIN
           AND REQUEST FOR REMOVAL FROM ECF SERVICE

       PLEASE TAKE NOTICE THAT the appearance of Jonathan Rubenstein, having

resigned from the law firm of Baker Botts L.L.P., is hereby withdrawn as counsel of record for

Plaintiff NOVAGOLD Resources Inc. (“NOVAGOLD”). NOVAGOLD will continue to be

represented in this case by Baker Botts L.L.P. attorneys Seth T. Taube and Jordan A. Kazlow.

       PLEASE TAKE FURTHER NOTICE, as required by Local Civil Rule 1.4, Mr.

Rubenstein will not be asserting a retaining or charging lien against NOVAGOLD.



Dated: July 8, 2021                                    BAKER BOTTS L.L.P.

                                                        /s/ Seth T. Taube
                                                        Seth T. Taube
                                                        30 Rockefeller Plaza
                                                        New York, New York 10112
                                                        Tel: 212.408.2500
                                                        Fax: 212.408.2501
                                                        seth.taube@bakerbotts.com

                                                        Jordan Kazlow (adm. pro hac vice)
                                                        2001 Ross Avenue
                                                        Dallas, Texas 75021


                                               1
    Tel.: (214) 953-6500
    Fax: (214) 953-6503
    jordan.kazlow@bakerbotts.com

    Attorneys for Plaintiff,
    NOVAGOLD Resources Inc.




2
                               CERTIFICATE OF SERVICE


       I hereby certify that on the 8th day of July 2021, a copy of the foregoing MOTION FOR

WITHDRAWAL OF APPEARANCE OF JONATHAN RUBENSTEIN AND REQUEST

FOR REMOVAL FROM ECF SERVICE was filed with the Clerk of the Court, Eastern District

of New York, and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).

       .

                                               /s/ Seth T. Taube
                                               Seth T. Taube




                                               3
